Citation Nr: 0508095	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  98-19 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disability, 
including secondary to an already service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The appellant, his spouse, and C. B., MD.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had verified active duty from September 1970 to 
September 1972 and from January 1991 to May 1991.  He also 
served in the reserves and had verified periods of active 
duty for training (ACDUTRA) in July and August 1974, and in 
July and August 1975.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 1997 rating decision of the Department of 
Veterans (VA) Regional Office (RO) in Columbia, South 
Carolina - which denied service connection for a low back 
disability.  But the RO granted service connection for a left 
knee disability and assigned an initial 10 percent rating for 
it.  This is currently the veteran's only service-connected 
disability.  

A hearing was held at the RO in November 2000 before a 
Veterans Law Judge (VLJ) of the Board.  This type of hearing 
is often called a travel Board hearing.  A transcript of that 
proceeding is of record.  

The Board remanded the case to the RO in March 2001 for 
further development and consideration.  In July 2002 the 
Board denied the claim for service connection for a low back 
disability on both direct and secondary bases.  That Board 
decision was appealed to the United States Court of Appeals 
for Veterans Claims (Court).  And pursuant to a February 2003 
Joint Motion, the Court entered an Order in February 2003 
vacating that July 2002 Board decision and remanding the case 
to the Board for compliance with the Veterans Claims 
Assistance Act (VCAA).

In response, the Board remanded the case to the RO in 
September 2003.  And more recently, in March 2005, the 
veteran, his spouse, and Craig Bush, M.D., testified at a 
hearing at the Board's offices in Washington, DC, before the 
undersigned VLJ.  A complete transcript of the hearing is of 
record.  

The Board advanced this case on the docket pursuant to a 
motion filed under 38 C.F.R. § 20.900 (2004).

During the March 2005 hearing, the veteran and his attorney 
raised additional claims for a rating higher than 10 percent 
for the service-connected left knee disability and for a 
total disability rating based on individual unemployability 
(TDIU).  See page 2 of the hearing transcript.  These 
additional claims, however, have not been adjudicated by the 
RO, much less denied and timely appealed to the Board, so 
referral to the RO for initial development and consideration 
is required since the Board does not currently have 
jurisdiction to consider them.  See 38 C.F.R. § 20.200 
(2004).


FINDING OF FACT

Based on the medical and other evidence currently of record, 
it is just as likely as not the veteran's current low back 
disorder is attributable to functional impairment from his 
service-connected left knee disability.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, his 
low back disorder is proximately due to and the result of his 
service-connected left knee disability.  38 C.F.R. § 3.310(a) 
(2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA requires that VA notify the veteran of the type of 
evidence needed to substantiate his claim, including insofar 
as whose specific responsibility - his or VA's, it is for 
obtaining the supporting evidence.  The VCAA also requires 
that VA assist the veteran in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance if there is no reasonable possibility that it 
would aid in substantiating the claim.  Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).

The Board has determined that the evidence and information 
currently of record supports a complete grant of the benefit 
requested.  Therefore, no further notification and/or 
development is required to comply with the VCAA or the 
implementing regulations because it would be inconsequential.  
So the Board will address the merits of the veteran's claim 
for service connection for a low back disorder.  

Legal Analysis

Disability that is proximately due to or the result of a 
service-connected disorder shall be service-connected.  
38 C.F.R. § 3.310(a) (2004).  Service connection will also be 
granted for aggravation of a nonservice-connected condition 
by a service-connected disorder, although compensation is 
limited to the degree of disability (and only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).



In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The veteran's only service-connected disability is impairment 
of the left knee, which currently has a 10 percent rating.  

In a January 2004 report, Dr. Craig Bash stated that he had 
reviewed the veteran's claims file for the purpose of 
providing a medical opinion concerning his low back 
disability.  Dr. Bash pointed out this case was well within 
his area of expertise.  And after reviewing the record he 
stated, in pertinent part, that: 

It is my opinion based on the medical record, x-
ray findings, and the patient's statements that 
this patient's spine is most likely secondary to 
his longstanding service connected lower leg 
disability and his accompanying abnormal gait, 
which likely damaged his perivertebral spinal 
ligaments due to undue and abnormal stress.  

It is also my opinion that this patient's spine 
disc disease presented with sciatica, nerve 
damage, gait abnormalities and muscle atrophy 
in 1997 ....

A great deal of confusion is present in the C-File 
record concerning this patient's spine disease.  
He currently has very severe advanced degenerative 
spine disease with sciatica, antalgic gait, uses a 
cane for ambulation, has muscle atrophy, and has 
had multiple epidural steroid injections and a 
herniated disc.  The question presented in the 
file is whether or not the spine disease is 
related to his service connected abnormal knee and 
not whether his currently [sic] spine disease was 
caused by his knee surgery in 1996 .....  It is well 
known that patient's [sic] with lower extremity 
orthopedic problems often have abnormal gaits and 
these patients often rapidly develop abnormal 
painful spines.  The abnormal forces which are 
secondary to the gait problems places excessive 
stresses across the vertebral column, which in 
turn damages the ligaments.  As Turik states in 
the following, once ligaments are damaged then the 
patient will experience advanced degenerative 
arthritis:  

"... At the onset, tearing of ligaments and 
subluxation are manifest by local symptoms 
of low back pain accentuated by the motion 
which stretches the ligaments ... 
Eventually, symptoms of localized 
degenerative arthritis are superimposed ...  
(Turik page 853)

It is my opinion that this patient's spine disease 
is most likely secondary to this longstanding 
service connected lower leg disability and his 
accompanying abnormal gait, which likely damaged 
his perivertebral spinal ligaments due to undue 
and abnormal stress for the following reasons:

1.  The patient entered service with 
normal legs and spine.
2.  The patient had a serious in service 
leg injury which is 
     service connected.
3.  The patient has had a longstanding 
abnormal gait.
4.  The patient now has advanced premature 
degenerative 
      spine disease with sciatica, atrophy 
and a herniated 
      disc. 
5.  The patient does not have another 
plausible etiology 
      for his spine disease.


6.  The literature supports an association 
between advance 
      spine disease and a longstanding 
abnormal gait.  
7.  The medical opinions stating that this 
patients [sic] 
      spine is not related to his leg 
surgery are non germane 
     [sic] to the case because this 
patient's spine disease is 
      most likely secondary to his 
longstanding abnormal 
      gait.  

The veteran underwent a VA orthopedic examination in May 
2004, also to obtain a medical opinion concerning the 
etiology of his low back disability at issue.  His claims 
file was apparently available for review by the evaluating 
physician inasmuch as the examiner related the veteran's 
medical history.  In doing so it was reported that, in 
February 1997, about six months after his left knee surgery, 
he experienced the sudden onset of severe low back pain, for 
which he underwent an MRI that revealed bulging discs.  After 
a physical examination it was reported that:

Given the apparently routine nature of the left 
knee arthroscopy, and the subsequent negative 
history relative to that joint as well as 
currently normal examination of that joint, it is, 
in my mind, very unlikely that the left knee 
condition would have led to significant lumbar 
spine abnormalities.  While it is known that 
chronic gait abnormalities can lead to lumbar 
spine injury and wear and tear, the length of time 
involved here makes this unlikely in my opinion.  
[The veteran's] surgery was in August of 1996 and 
his onset of low back pain was six months later in 
February 1997.  Again, given the apparently 
satisfactory outcome of his knee arthroscopic 
surgery, it is in my opinion very unlikely that 
the degree and duration of gait abnormality 
subsequent to that surgery was sufficient to cause 
the currently observed degenerative disk disease 
in the lumbar spine.  The question relating to the 
unusual physical therapy exercises is a highly 
speculative one.  Given the veteran's description 
of what he did during these exercises they do 
sound a bit unusual, but not potential [sic] 
traumatic enough to have caused severe lumbar 
spine injury without first significantly 
exacerbating the knee symptoms.  It is my opinion, 
therefore, that it is less likely than not that 
his degenerative disk disease of the lumbar spine 
was secondary to either the knee injury with gait 
abnormalities or to the physical therapy used 
subsequent to the knee surgery.  

The May 2004 VA examiner further stated that he had reviewed 
Dr. Bash's opinion, and that it appeared that Dr. Bash had 
not examined the veteran to ascertain the severity of the 
degenerative disc disease or, more importantly, of the knee.  
Given an essentially normal examination of the knee and an 
admission on the part of the veteran that he has had very 
little symptomatology from the knee since his convalescence, 
the May 2004 VA examiner felt justified in disagreeing with 
Dr. Bash's January 2004 opinion.  

An addendum to the May 2004 VA examination report indicates 
that X-rays revealed three compartment osteoarthritis of the 
left knee associated with a large Baker's cyst containing 
multiple osteochondral fragments.  

At the March 2005 hearing at the Board before the undersigned 
VLJ, Dr. Bash testified that he had reviewed the veteran's 
claims files on two occasions.  See pages 11 and 12 of the 
transcript.  He said there was no evidence of a spinal 
herniated nucleus pulposis (HNP) or back pain prior to the 
veteran's left knee injury, and that he first developed back 
pain after the left knee injury.  See pages 14 and 15 of the 
transcript.  After Dr. Bash had rendered his January 2004 
opinion and after the VA examination in May 2004, Dr. Bash 
had personally examined the veteran in March 2005 - just a 
day prior to the hearing.  See Page 16 of the transcript.  
That examination found many more positive clinical findings 
as to the veteran's left knee than were found on the May 2004 
VA examination.  Page 17.  Of particular note, the veteran's 
left thigh was smaller in circumference than his right thigh 
- so atrophied, and he had crepitus (a grinding, clicking 
sensation) in his left knee.  Page 20.  Dr. Bash felt that it 
was most likely the veteran's left knee pain and abnormal 
gait (due to his service-connected left knee disability) 
contributed to his current spinal pathology.  Page 22.  Dr. 
Bash further stated that he felt the report of the May 2004 
VA examination was inaccurate because it did not incorporate 
the results of imaging and the veteran did not have a normal 
left knee, as indicated in the May 2004 VA examination 
report.  Page 22.  So in substance, said Dr. Bash, the fact 
that the veteran does not have a normal left knee invalidates 
the opinion to the contrary expressed by the May 2004 VA 
examiner.  Page 23.  

The veteran testified that the May 2004 VA examination only 
lasted about 30 to 35 minutes, but that, in comparison, Dr. 
Bash's examination was for an hour or even an hour and 15 
minutes.  Page 26.  The veteran's wife, a nurse, also 
testified that he had no complaints of low back problems 
prior to June 1996, but since that time has experienced an 
abnormal gait.  Page 32.  

Also during the March 2005 hearing, another statement from 
Dr. Bash was submitted into evidence (it is dated in March 
2005), along with a waiver of initial consideration by the 
RO.  In the statement Dr. Bash reported that he had reviewed 
the veteran's claims files for, in part, the purpose of 
providing a medical opinion regarding the relationship 
between his left knee and spinal disabilities.  Dr. Bash 
reiterated this case is well within his area of expertise 
because he is a Board Certified Radiologist with subspecialty 
training as a Neuroradiologist and has special knowledge in 
the area of spine disease.  He submitted a copy of his 
curriculum vitae as proof of his qualifications.  He further 
stated that:

It is my opinion that certain medical opinions and 
certain findings provided by Dr. Anderson are 
clearly erroneous and have no basis in fact.  
Further, [the] opinion [of the May 2004 VA 
examiner] is inconsistent with my recent physical 
exam finding of 1 March; the patient's medical 
history; and the radiology imaging evidence as 
I have outlined in the table below:  

Dr. Bash went on to state:

In addition to the above discrepancies, I noted 
that the patient could not squat, bend, stoop, 
walk un-aided or lift from chair without 
assistance.  The patient also was using a left 
knee brace, cane, lumbar spine TENS unit/wet-heat 
device.  

The report [of the May 2004 VA examiner] is, in my 
opinion very inaccurate, which may be due to the 
fact that he dictated his findings about a 
different patient into this patient's record or 
that he did not integrate his addendum or the 
imaging finding or his physical findings with his 
medical history and/or that his medical training 
in preventive/occupational medicine provides him 
with an inadequate background to interpret this 
complicated multi-joint/spine set of problems 
and/or that he did not reference any literature to 
support his opinions.  

In addition, his report contains several medical 
logic disconnects.  For example, he basically says 
that this patient's left knee is normal and 
without crepitus but he also states that the knee 
has moderate three-compartmental osteoarthritis.  
This is a disconnect.  This osteoarthritis is the 
imaging equivalent to the crepitus that I felt and 
heard on my exam.  He also states that the patient 
has had very little symptomatology over the years 
but he also states that the patient uses a cane 
and crutches, takes large doss of pain 
medications, has difficulty with bathroom duties 
and had to use a bed pain [sic] recently.  This is 
another disconnect.  

Overall, I do not find any basis for his opinion 
concerning the severity of this patient's left 
knee or why/why not this patient's knee problems 
contributed to his spine problems.  

In my opinion this patient has had a longstanding 
knee problems [sic] since service, which required 
surgery and subsequently developed osteoarthritis 
as documented on both imaging and exam.  The 
patient has had left knee pain for years and an 
abnormal gait that has been documented in his 
records and he now uses a cane/crutches and knee 
brace and he has left knee swelling.  The patient 
developed back pain several months (9 months to be 
exact - please note that [the May 2004 VA 
examiner] inaccurately stated 6 months) following 
his knee surgery.  In my opinion 9 months is a 
long enough period of time to develop serious back 
problems secondary to an abnormal gait and or 
chronic knee pain.  I have seen back pain develop 
immediately after an acute injury and within 
several days following chronic gait abnormalities.  
It is my opinion that this patient's longstanding 
gait problems have caused his lumbar spine to fail 
with resultant sciatica ...  I have reviewed his 
current MRI images dated 2 Aug 2004 and I agree 
with [the May 2004 VA examiner] that this patient 
has multilevel lumbar disc disease.  It is my 
opinion that this patient's physical exam (back 
pain-spasm as documented on attached ER reports 
and sciatica), medical history and imaging 
findings are all consistent with his multilevel 
lumbar disc disease and that this disease is due 
to his longstanding service induced left knee gait 
problems as his medical record does not contain 
another likely etiology.  

In summary, I do not find any new information in 
this patient's medical record that convinces me to 
change my previous opinion.  On the contrary, my 
recent medical exam supports my previous opinions 
that this patient has serious service induced left 
knee and spine problems ....

It is the obligation of the Board to weigh any contrasting or 
conflicting medical diagnoses or opinions.  See Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  This responsibility is more difficult when 
medical opinions diverge.  The Board cannot make its own 
independent medical determination and there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 31 (1998); see also Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Probative weight should 
not be given to medical opinions when the veteran's records 
were not reviewed.  See Bielby v. Brown, 7 Vet. App. 260, 269 
(1994) (medical opinion is of no evidentiary value when 
doctor failed to review veteran's record before rendering an 
opinion).  


Here, though, both the May 2004 VA examiner and Dr. Bash have 
reviewed the veteran's claims files.  Nevertheless, it must 
be noted that Dr. Bash reviewed the claims files on two 
separate occasions - and, like the evaluating VA physician, 
has now actually examined the veteran to complement this.  So 
there are legitimate reasons for accepting this private 
physician's medical opinion over the VA examiner's medical 
opinion to the contrary.  

The private physician's opinions are much more focused by 
addressing the impairment cause by the veteran abnormal gait.  
Also, Dr. Bash cited more specific evidence in the record to 
support his opinion.  In fact, Dr. Bash noted inconsistencies 
in the May 2004 VA examiner's opinion and, in particular, the 
fact that the VA examiner indicated the veteran's left knee 
was essentially normal; whereas, X-rays revealed three-
compartment osteoarthritis in this knee.

So resolving all reasonable doubt in the veteran's favor, it 
is certainly just as likely as not that his current low back 
disorder is a residual of the functional impairment 
(especially his abnormal gait) stemming from his already 
service-connected left knee disability.  Thus, service 
connection for a low back disorder, as secondary to his 
service-connected left knee disability, is warranted.


ORDER

Service connection for a low back disability is granted.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


